                                                                                            FILED
                                                                                   2019 Mar-07 PM 04:45
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

JOVORR FLETCHER,                           ]
                                           ]
      Plaintiff,                           ]
                                           ]
v.                                         ]   Case No. 2:19-cv-00203-ACA-HNJ
                                           ]
CFS PENNY EMMONS, et al.,                  ]
                                           ]
      Defendants.                          ]

                                      ORDER
      The magistrate judge filed a report on February 11, 2019, recommending

this action be transferred to the United States District Court for the Southern

District of Alabama pursuant to 28 U.S.C. § 1404(a). (Doc. 2). Although the

magistrate judge advised the plaintiff of his right to file specific written objections

within fourteen (14) days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED. Accordingly, the

court ORDERS that this case be TRANSFERRED to the United States District

Court for the Southern District of Alabama for further proceedings.
DONE and ORDERED this March 7, 2019.



                       _________________________________
                       ANNEMARIE CARNEY AXON
                       UNITED STATES DISTRICT JUDGE




                            2
